Hooker, J.:
The defendants were engaged as contractors in constructing the Hotel Belmont in the borough of Manhattan, and the plaintiff was employed by them as a common laborer. In the -basement had been constructed a roof; or shed for the purpose of protecting the dynamos there located from dust and refuse. The structure was built by placing joists about twelve feet long between parallel steel girders. The joists were eighteen inches or two féet apart, and ordinary flooring planks had been laid transversely of the joists to form the roof of the structure. The joists were two by six inches. The ro®f of the structure had also' been used by plasterers and ■ steamfittex’s. '
On the day the plaintiff was injured he had been instructed by the defendants’ foreman to go upon this structure and take it down, by removing first the ffooiing planks and passing them to the floor • below, a distance of twelve or fourteen feet, and then removing the joists themselves. The structure was in two or more sections, with as many series of joists, each series being supported by its own steel girders at either end of the joists. The plaintiff had assisted in successfully taking down and removing one sectioxx of the structure, and had stepped upon another section'' for the purpose of removing it, when the section upon which he stepped collapsed, he was precipitated upon one of the dynamos and seriously injui’ed; for damages on account of his injuries he ha's brought this action. The complaint was dismissed at the close of all the evidencé, and from the judgment for the defendants the plaintiff appeals.
This structure, whether shed, scaffold or platform, was put to a twofold use: First, to protect the dynamos, and second, to support laborers while engaged in details of the construction of the building. *589It had served its usefulness, and was to be removed. It appeared that no changes had been made in its structural condition between the time it was used for those' purposes and the day the plaintiff was injured, except that one joist was cut about three-quarters of the way through to accommodate a pipe which had been run upward through the roof of the shed. The fall of that section of the shed upon which the plaintiff stepped, is not satisfactorily accounted for, but in our opinion the structure’s collapse itself was prima facie proof of negligence. The plaintiff stepped upon it for the purpose of taking it apart, but had not commenced to do so at the time it collapsed. One of the purposes for which .it was constructed was to support workmen. Its fall while being properly used in the manner for which it was set up was of itself evidence that it was unsafe, and presumed negligence on the part of those whose duty it was to provide for the plaintiff a safe place to work. (Stewart v. Ferguson, 164 N. Y. 553; Griffen v. Manice, 166 id. 188; Green v. Banta, 16 J. & S. 156; affd., 97 N. Y. 627; Haggblad v. Brooklyn Heights R. R. Co., 117 App. Div. 838; Johnson v. Roach, 83 id. 351.)
The plaintiff had nothing to do with the construction of the shed. The jury would have been justified in finding that the removal of the section .which had already been taken down had nothing to do with the structural condition of the section yet remaining,, for the joists of the latter were separately supported between independent steel girders.
The judgment should be reversed and a new trial granted, costs to abide the event.
Rich, J., concurred; Miller, J., concurred in separate memorandum ; G-aynor, J., dissented in memorandum; Hirschberg, P. <7., not voting.